Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 4/22/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for transmission using flexible Ethernet (FlexE) configurations.
Each independent claim identifies the uniquely distinct features, particularly:
determining a switching request comprising first slot configuration information and second slot configuration information, 
wherein the switching request requests to switch a flexible Ethernet connection instance from a first configuration indicated by the first slot configuration information to a second configuration indicated by the second slot configuration information, and

The closest prior art:
Gareau (US 20170005742 A1) discloses flexible Ethernet switching system for data service (Fig 1-22).
Hassain (US 20180013511 A1) discloses a method of FlexE signaling (Fig 1-6).
Liu (US 20190229846 A1) discloses a method for FlexE transmission.
All the prior art disclose conventional method for transmission using flexible Ethernet (FlexE) configurations, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JUNG LIU/Primary Examiner, Art Unit 2473